Citation Nr: 1523693	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-45 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back condition.

2. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996, from January 1997 to January 2001, and May 2007 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the back; a Notice of Disagreement as to this denial was not filed.  

2. Evidence received since the June 2009 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1. The June 2008 rating decision that denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the back is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the June 2008 rating decision in connection with Veteran's claim of entitlement to service connection for a back condition is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims entitlement to service connection for a back condition.  Entitlement to service connection for degenerative joint disease of the back was denied by a June 2008 rating decision.  The Veteran did not file a Notice of Disagreement in regards to this rating decision.  Therefore, the June 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2008 rating decision includes VA treatment records and an August 2010 VA examination report.  The Board concludes that the VA examination report is new and material evidence with respect to the issue of entitlement to service connection for a back condition.  The evidence is new as it has not previously been included in the record.  This evidence is material as it related to an unestablished fact necessary to substantiate the claims, namely evidence of possible link between the Veteran's active duty service and his present back condition.  The VA examiner stated that they could not comment on the relationship between the Veteran's active service and his present back condition without resorting to mere speculation because a lack of records makes it unclear whether the Veteran had a post-service back injury.  This raises the possibility that if the information was provided a nexus may be found between the Veteran's active service and his back condition.  Therefore, new and material evidence has been submitted with respect to the claims presently before the Board.   
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back condition is reopened; to this extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the Veteran's claims of service connection for a back condition.  However, for the reasons discussed below, the Board has determined that additional development is required prior to a decision on the merits of the claim.

The Veteran seeks service connection for a back condition.  He was provided with a VA examination in August 2010.  In the resulting examination report the VA examiner stated that 

[a]gain it is unclear whether he [the Veteran] could have had another injury to his back after he got out of service with his post office work as there is no other records from the private sector or on the exit examination regarding any other back injury at that time.  Hence I am of the opinion that I cannot resolve this issue without resorting to mere speculation.

The VA examiner appears concerned that in light of the evidence of record that indicates the Veteran received compensation for low back pain and lumbar radiculopathy that he may have suffered a post-service back injury.  See May 2010 Form CA-17.  As such, the VA should request that the Veteran identify any non-VA providers of treatment for his back and asked that he execute a medical release form for records held by any healthcare providers he identifies.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).
Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While there may not be adequate medical records to determine whether a back injury occurred post service, the Veteran is competent to testify to the occurrence of a back injury during this time.  Therefore, another examination should be performed and the Veteran should be asked to address whether a post-service back injury occurred. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any non-VA providers of treatment for his back condition.  The Veteran should also be asked to execute a medical release form for records held by any healthcare providers that he identifies.  If valid medical release forms are received, obtain copies of all available treatment records from the identified healthcare providers.  Any records obtained must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

2. Once a reasonable amount of time has passed to allow response to item (1), schedule the Veteran for an appropriate VA examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed back condition is etiologically related to the Veteran's active military service?

The Veteran should be asked to address the possibility of any post-service back injuries.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


